NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                           June 17, 2015

      Hon. Gaines F. West II                        Hon. Thomas F. Nye
      West, Webb, Allbritton & Gentry, P.C.         Gault Nye & Quintana
      1515 Emerald Plaza                            Attorneys at Law
      College Station, TX 77845-1515                717 Everhart, Suite A
      * DELIVERED VIA E-MAIL *                      Corpus Christi, TX 78411
                                                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00696-CV
      Tr.Ct.No. 2014-DCL-00910-I
      Style:    Columbia Valley Healthcare System L.P. d/b/a Valley Regional Medical
                Center v. Maria Zamarripa, as Guardian of the Estates of Rey Francisco
                Ramirez and Rammy Justin Ramirez, Minors


            Appellant’s motion for leave to file a response to appellee’s sur-reply brief in the
      above cause was this day GRANTED by this Court. The brief has been ordered filed as
      of June 15, 2015, the date of receipt.

                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      CFG:ch